DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant’s amendment/response filed on 5/4/2021, which has been entered and made of record.  Claim 1, 10, 14, 15 is/are amended.  Claims 2, 7 is/are cancelled. New claims 16, 17 are added.  Claims 1, 3-6, 8-17 are pending in the application. 


Allowable Subject Matter
 	Claims 1, 3-6, 8-17 (renumbered as 1-15) are allowed.

 	The following is the examiner’s statement of reasons for allowance:

	Regarding independent claim 1, Applicant has incorporated the subject matter of previously objected dependent claim with the base claim 1, including all the limitations of any intervening claims, rendering claim 1 allowable. Therefore, regarding claim 1, none of the prior arts of record either alone or in a reasonable combination is found disclosing – 
a light reflection and transmission member placed over the display panel and configured to reflect a portion of incident light and transmit another portion of incident light therethrough; and 	

Independent claims 14 and 15 are considered allowable for having substantively similar subject matter as in claim 1.
Claims 16 and 17 are considered allowable for having substantively similar subject matter as in previously allowed claim 8.
For further details regarding allowable subject matters of the claims, please refer to the Office Action of 2/4/2021.
	 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742.  The examiner can normally be reached on M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN N FLORA/Primary Examiner, Art Unit 2619